Citation Nr: 0030418	
Decision Date: 11/21/00    Archive Date: 12/01/00	

DOCKET NO.  96-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability for reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Chris A. Carter, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1942 to August 
1944.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1999 at which time it was remanded to 
the VARO in Louisville, for further development.  To the 
extent possible, the requested actions have taken place and 
the case has returned to the Board for appellate review.

In a May 2000 statement the veteran's accredited 
representative referred to continuing problems the veteran 
had been having with his lower extremities.  The May 1999 
Board decision denied entitlement to service connection for 
arthritis of the knees.  To the extent that the 
representative is claiming service connection for a 
disability involving the lower extremities, to include 
arthritis of the knees, the matter is not for appellate 
consideration at this time.  The matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Rheumatic heart disease was not evident at the time of VA 
examination in August 1999.

2.  Service connection is in effect for rheumatic heart 
disease, rated as 10 percent disabling since 1949.

3.  The veteran has not been gainfully employed for many 
years.  When he did work, he was employed as a carpenter.

4.  The veteran is receiving retirement benefits from the 
Social Security Administration.  He has never received 
disability benefits from that administration.

5.  The veteran's service-connected rheumatic heart disease 
is not of such severity as to preclude him from securing or 
following a substantial and gainful occupation consistent 
with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.101, 4.104, Code 7000 (1997 and 2000).

2.  The claim for a total rating for compensation based on 
individual unemployability is not well grounded.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

A review of the record has been performed.  In the Board's 
opinion, all of the records relevant to this appeal have been 
obtained and associated with the claims folder.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

Historically, service connection was granted for valvular 
heart disease by rating decision dated in August 1944.  The 
disability was originally evaluated as 60 percent disabling.  
By rating decision dated in February 1949, the evaluation was 
reduced to the current 10 percent.

The post service medical evidence includes the report of a VA 
general medical examination accorded the veteran in February 
1994.  It was noted that there was a history of rheumatic 
heart disease which had been stable for years.  The veteran 
complained of recent chest pain.  It was noted on examination 
of the cardiovascular system that the veteran had been 
treated with medications for hypertension and was not on any 
other type of heart medication that he was aware of.  There 
was a Grade II systolic murmur heard over the right second 
interspace.  Heart rate and rhythm were regular.  The point 
of maximal impulse was at the midclavicular line.  Chest 
X-ray studies showed normal heart size.  Electrocardiogram 
tracings were normal.  An echocardiogram showed mild mitral 
regurgitation.  The examination diagnoses included rheumatic 
heart disease and mitral regurgitation secondary to rheumatic 
heart disease.

The veteran was accorded an examination of the heart by VA in 
June 1996.  On examination blood pressure was normal.  The 
chest was clear to percussion and auscultation.  There was no 
neck vein distention.  Heart sounds were of good quality.  No 
murmurs were noted.  Chest X-ray studies showed no acute 
disease process.  Electrocardiogram tracings showed normal 
sinus rhythm.  There were small Q-waves noted inferiorly.  
When compared with a study done in 1994, there was no 
significant change found.  An echocardiogram showed mitral 
valve prolapse with mild mitral regurgitation.  The diagnoses 
included rheumatic heart disease by history.  The examiner 
noted the veteran had degenerative arthritis which could not 
be linked to his rheumatic heart disease in the 1940's.

Of record is a September 1997 communication from a private 
physician who reported that the veteran had a combination of 
hypertension and service-connected rheumatic heart disease.  
The physician indicated that there was a relationship between 
rheumatic heart disease and hypertension, well documented in 
textbooks.  He declined to elaborate on that statement.

The veteran was accorded another examination of the heart by 
VA in March 1998.  The examiner stated there were no data 
confirming a causal relationship between rheumatic heart 
disease and coronary atherosclerosis, peripheral 
atherosclerosis, or hypertension.

Another heart examination was given the veteran by VA in 
August 1999.  The claims file was reviewed by the examiner.  
It was noted the veteran had not had a documented myocardial 
infarction and had not had cardiac surgery or cardiac 
catheterization.  He had a Persantine/thallium test in June 
1997.  This showed redistribution of the inferior septal wall 
and partial redistribution of a small area of the septal 
wall, and fixed hypoperfusion of a small area of the septal 
wall, which signified a one-vessel coronary artery disease.  
Since that time, he had had a stable angina pectoris.  The 
veteran had chest pain which was associated with nausea and 
shortness of breath.  There was no diaphoresis associated 
with it.  When resting, chest pain would resolve and he would 
take 1 to 2 sublingual nitroglycerin tablets for relief of 
the chest pain.  The chest pain had been stable over the past 
couple of years.  The veteran's main limitation was described 
as secondary to osteoarthritis of the knees.

On examination there was a bradycardiac rhythm with a normal 
S1, S2.  There were no murmurs, gallops, or rubs appreciated.  
There was no displacement of the proximal/maximal interspace.  
The extremities showed no evidence of cyanosis, clubbing, or 
edema.  There was no evidence of congestive heart failure and 
there were no rales or edema.

Electrocardiogram tracings were normal except for notation of 
sinus bradycardia.  A chest X-ray study showed no active 
disease process.  An echocardiogram showed normal wall motion 
and no valvular abnormalities.  The veteran was not able to 
undergo a stress test because of inability to walk because of 
his arthritis of the knees.

It was stated the veteran did not have evidence of rheumatic 
heart disease at the present time.  A diagnosis was made of 
coronary artery disease.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (1999).

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), was amended with regard to 
rating disabilities of the cardiovascular system.  62 Fed. 
Reg. 65, 207 (1997) (codified at 38 C.F.R. § 4.104).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  However, the effective date of January 12, 
1998, for the revised criteria prevents the application prior 
to January 12, 1998, of those criteria.  In other words, 
prior to January 12, 1998, only the old criteria will apply, 
but from January 12, 1998, to the present, the veteran is 
entitled to the application of the criteria most favorable to 
him.  See Rhodan v. West, 12 Vet. App. 55 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant case, 
the RO has provided notice to the veteran of, and also 
applied, the revised regulations.  Thus, the Board finds that 
it may proceed with a decision on the merits of the claim, 
with consideration of the original and the revised 
regulations, and without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Under the pre-January 12, 1998, rating criteria, a 10 percent 
disability rating for rheumatic heart disease is warranted 
for the following:  An identifiable valvular lesion; slight, 
if any, dyspnea; and the heart is not enlarged.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997).  A 30 percent 
evaluation is warranted for 3 years following the termination 
of an established service episode of rheumatic fever or a 
subsequent recurrence, with cardiac manifestations during the 
episode or recurrence. Id.  A 30 percent evaluation is also 
warranted for a diastolic murmur with either characteristic 
EKG manifestations or a definitely enlarged heart.  Id.  A 
60 percent evaluation requires the following:  The heart 
definitely enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
irregular fibrillation or a flutter or paroxysmal 
tachycardia; and more than light manual labor is precluded.  
Id.  A 100 percent evaluation requires the following:  
Definite enlargement of the heart, confirmed by roentgenogram 
and clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure; and more than sedentary 
employment is precluded.  A 100 percent disability rating is 
also warranted during a period of active rheumatic heart 
disease and for a period of 6 months following a period of 
active rheumatic heart disease where there are ascertainable 
cardiac manifestations.  Id.

Under the January 12, 1998 revision, a 10 percent disability 
rating is warranted for rheumatic heart disease when 
continuous medication is required or where a workload greater 
than 7 METs (metabolic equivalents) but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1999).  A 
30 percent evaluation requires either (1) that a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or (2) that 
there is evidence of cardiac hypertrophy or dilatation on 
EKG, echocardiogram, or X-ray.  Id.  A 60 percent evaluation 
is warranted when one of the following is present:  (1)  More 
than one episode of acute congestive heart failure in the 
past year; (2) a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or (3) there is evidence of left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  Id.  A 100 percent disability rating is 
warranted during an active infection with valvular heart 
damage and for 3 months following cessation of therapy for 
the active infection.  A total disability rating is also 
warranted when one of the following is present:  (1)  Chronic 
congestive heart failure; (2) a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or (3) there is evidence of left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 millimeters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (1999).

In considering the veteran's rheumatic heart disease under 
the old rating criteria, it is noted that there is no 
evidence that he has a recurrence of rheumatic fever within 
many years of the date of his latest claim for an increased 
rating.  Also, there is no persuasive evidence that he 
currently has a diastolic murmur with characteristic EKG 
manifestations or a definitely enlarged heart.  While an 
echocardiogram in 1996 reportedly showed mitral valve 
prolapse with trace tricuspid and pulmonary regurgitation, an 
echocardiogram done in August 1999 showed normal wall motion 
and no valvular abnormalities.  Further, electrocardiogram 
tracings were normal other than a showing of sinus 
bradycardia.  A chest X-ray study in August 1999 showed no 
active disease process.  Indeed, at the time of the August 
1999 examination, it was stated the veteran had no evidence 
whatsoever of rheumatic heart disease at that time.  Thus, 
the preponderance of the evidence of the competent evidence 
is against a rating greater than 10 percent under the old 
criteria.  That rating contemplates an identifiable valvular 
lesion; slight dyspnea, if any; and no cardiac enlargement.

Further, a higher disability rating under the new criteria is 
not warranted.  The veteran was not able to walk on a 
treadmill reportedly because of his arthritis, not because of 
any cardiovascular problems.  As noted above, there is no 
persuasive evidence of cardiac hypertrophy or dilatation on 
EKG, echocardiogram or X-ray.  As previously noted, the 
August 1999 EKGs, chest X-ray studies, and echocardiogram 
tracings are basically unremarkable, except for a notation of 
sinus bradycardia.  Accordingly, the preponderance of the 
evidence is against a rating in excess of 10 percent under 
the revised criteria.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7000.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1999) 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, the Board finds no basis upon which to assign a 
higher disability evaluation for rheumatic heart disease.

Entitlement to a Total Compensation Rating based on 
Unemployability

Pertinent regulations provide that a total disability rating 
may be assigned, where the schedular rating is less than 
total and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, in pertinent part, if there is 
only one such disability, the disability shall be rated at 
60 percent or more, in that, if there are two or more 
disabilities, there shall be at least one disability rated 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341(a), 4.16(a) (1999).

A total rating for compensation based on unemployability is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant's current service-connected disabilities meet the 
rating level requirements of § 4.16(a) and there is evidence 
that he is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  See 38 C.F.R. § 4.16(a); Colayong v. West, 
12 Vet. App. 524 (1999).

While the veteran does not meet the percentage requirements 
of § 4.16(a), it is the policy of VA that all veterans who 
are unable to secure or follow a substantially gainful 
occupation for reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose, Ibid.

Service connection is in effect for rheumatic heart disease, 
which is evaluated as 10 percent disabling.  Since the 
veteran has no other service-connected disabilities, his 
combined rating is 10 percent.  Thus, he does not meet the 
requirements set forth in 38 C.F.R. § 4.16(a).  A review of 
the record shows no competent evidence that the veteran is 
actually precluded from securing or following a suitable 
gainful occupation by reason of service-connected disability, 
so as to be eligible for a total rating for compensation 
purposes based on individual unemployability under the 
provisions of § 4.16(b).

The Board notes that no medical professional has stated that 
the veteran's service-connected rheumatic heart disease, most 
recently diagnosed by history only, is the sole disability 
that renders him unemployable.  Since he does not meet the 
percentage requirements for a total rating for compensation 
purposes based on individual unemployability, the Board 
concludes that his claim for a total rating for compensation 
purposes based on unemployability is not well grounded and 
must therefore be denied.


ORDER

A rating in excess of 10 percent for rheumatic heart disease 
is denied.

A total rating for compensation purposes on the basis of 
individual unemployability is denied.


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 11 -

- 3 -


